UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    DEBORAH DONOGHUE AND MARK RUBENSTEIN.,

                                         Plaintiffs,                       21 Civ. 4770 (PAE)
                         -v-
                                                                                  ORDER
    OAKTREE SPECIALTY LENDING CORPORATION,

                                         Nominal Defendant.

    AND LEONARD M. TANNENBAUM,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

        On July 15, 2021, defendant filed a motion to dismiss the complaint under Rule 12 of the

Federal Rules of Civil Procedure. Under Rule l 5(a)(l )(B), a plaintiff has 21 days after the

service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

        Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by

August 5, 2021. No further opportunities to amend will ordinarily be granted. If plaintiff does

amend, by August 26, 2021, defendant shall: (1) file an answer; (2) file a new motion to dismiss;

or (3) submit a letter to the Court, copying plaintiff, stating that they rely on the previously filed

motion to dismiss. 1

        It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by August 5, 2021. Defendant's reply, if any, shall be served

by August 19, 2021. At the time any reply is served, the moving party shall supply the Court



1
 If defendant files a new motion to dismiss or rely on their previous motion, plaintiffs
opposition will be due 14 days thereafter, and defendant's reply, if any, will be due seven days
after that.
with a courtesy copy of all motion papers by attaching them as PDF files to a single email

addressed to EngelmayerNYSDChambers@nysd.uscourts.gov.

       The Court will determine later, after receipt of plaintiffs anticipated brief opposing a

motion to dismiss the current or amended complaint, whether to schedule oral argument.


       SO ORDERED.



                                                             PAUL A. ENGELM/4R
                                                             United States District Judge
Dated: July 15, 2021
       New York, New York




                                                2
